          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 1 of 41




                       iN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS                        17   PM   t4:
                                                                                                 18
                                  AUSTIN DIVISION
                                                                        CL
                                                                         isyVl
BAKER HUGHES OILFIELD                       §                                     51\tJL
OPERATIONS, INC., AND                       §
BAKER HUGHES, INC.,                         §
                  PLAINTIFFS,               §
                                            §
V.                                          §       CAUSE NO. l-17-.CV-291-LY
                                            §
PRODUCTION TOOL SOLUTION, INC.              §
               DEFENDANT.                   §

                MEMORANDUM OPINION AND ORDER REGARDING
                        CLAIMS CONSTRUCTION

       Before the court in the above-styled and numbered causes are Plaintiffs' Opening Claim

Construction Brief filed April 26, 2018 (Doe. #39); Defendant's Opening Claim Construction

Brief filed April 26, 2018 (Doe. #40); Plaintiffs' Reply Claim Construction Brief filed May 24,

2018 (Doe. #43); Defendant's Reply Claim Construction Brief filed May 24, 2018 (Doe. #44);

the parties' Joint Claim Construction Statement filed March 8, 2018 (Doe. #); and the parties'

claim-construction presentations.

       The court held a claim-construction hearing on June 15, 2018. See Markman v. Westview

Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995) (en bane), aff'd, 517 U.S. 370 (1996). After

considering the patents and their prosecution history, the parties' claim-construction briefs, the

applicable law regarding claim construction, and argument of counsel, the court now renders its

order with regard to claim construction.
               Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 2 of 41




I.          Introduction

            On April 5, 2017, Plaintiffs Baker Hughes Oilfield Operations LLC and Baker Hughes, A

GE Company, LLC (collectively "Baker Hughes") filed Plaintiff's Original Complaint accusing

Defendant Production Tool Solution, Inc. ("PTS") of directly and indirectly infringing United

States Patent No. 6,289,990 (the    "990 Patent") through the manufacture, sale, and use of PTS's

PCP PAR Valve and ESP PCP Valve. The '990 Patent, entitled "Production Tubing Shunt

Valve," is related in general to submersible pumping assemblies and in particular to a valve

mounted in production tubing above a pump assembly that allows fluid in the production tubing

to flow out of the production tubing above the pump into the annulus when the pump shuts

down. The court renders this memorandum opinion and order to construe the claims the '990

Patent.

II.         Legal Principles of Claim Construction

            Determining infringement is a two.step process. See Mar/cman    v.   Westview instruments,

Inc., 517 U.S. 370, 384 (1996) ("[There are] two elements of a simple patent case, construing the

patent and determining whether infringement occurred.      . .   ."). First, the meaning and scope of

the relevant claims must be ascertained. Id. Second, the properly construed claims must be

compared to the accused device. Id. Step one, claim construction, is the current issue before the

court.

            Claim construction is "exclusively' for 'the court' to determine." Teva Pharms. USA,

Inc.   v.   Sandoz, inc., 135 S. Ct. 831, 835 (2015) (quoting Markman, 517 U.S. at 372). The

"words of a claim 'are generally given their ordinary and customary meaning." Phillips          v. A WH


Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc) (quoting Vitronics Corp         v.   Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)). "[T]he ordinary and customary meaning of a claim



                                                   2
           Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 3 of 41




term is the meaning that the term would have to a person of ordinary skill in the art in question at

the time of the invention.   . .   ." Id. at 1313. The person of ordinary skill in the art is deemed to

have read the claim term in the context of the entire patent. Id. Therefore, to ascertain the

meaning of a claim, a court must look to the claim, the specification, and the patent's

prosecution history. Id. at 13 14-17; Markman, 52 F.3d at 979.

        Claim language guides the court's construction of a claim term. Phillips, 415 F.3d at

1314. "[TJhe context in which a term is used in the asserted claim can be highly instructive."

Id. Other claims, asserted and unasserted, can provide additional instruction because "terms are

normally used consistently throughout the patent.         . .   ." Id. Differences among claims, such as

additional limitations in dependent claims, can provide further guidance. Id. at 1314-15.

        Claims must also be read "in view of the specification, of which they are a part."

Markman, 52 F.3d at 979.             "[T]he specification 'is always highly relevant to the claim

construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of a

disputed term." Phillips, 415 F.3d at 1315 (quoting Vitronics, 90 F.3d at 1582).                  In the

 specification, a patentee may define a term to have a meaning that differs from the meaning that

the term would otherwise possess. Id. at 1316. In such a case, the patentee's lexicography

 governs. Id. The specification may also reveal a patentee's intent to disavow claim scope. Id.

 Such intention is dispositive of claim construction. Id. Although the specification may indicate

 that a certain embodiment is preferred, a particular embodiment appearing in the specification

 will not be read into the claim when the claim language is broader than the embodiment. Electro

 Med. Sys., S.A. v. Cooper Life Scis., Inc., 34 F.3d 1048, 1054 (Fed. Cir. 1994).

        The prosecution history is another tool to supply the proper context for claim

 construction because it demonstrates how the inventor understood the invention. Phillips, 415


                                                      3
              Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 4 of 41




F.3d at 1317. A patentee may also serve as his own lexicographer and define a disputed term in

prosecuting a patent. Home Diagnostics, Inc.       v.   LifeScan, Inc., 381 F.3d 1352, 1356 (Fed. Cir.

2004).    Similarly, distinguishing the claimed invention over the prior art during prosecution

indicates what a claim does not cover. Spectrum Int'l, Inc.          v.   Sterilite Corp., 164 F.3d 1372,

1378-79 (Fed. Cir. 1988). The doctrine of prosecution disclaimer precludes a patentee from

recapturing a specific meaning that was previously disclaimed during prosecution.                    Omega

Eng'g, Inc.   v.   Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir. 2003). A disclaimer of claim scope

must be clear and unambiguous. Middleton, Inc.            v.   3M Co., 311 F.3d 1384, 1388 (Fed. Cir.

2002).

         Although "less significant than the intrinsic record in determining the legally operative

meaning of claim language," the court may rely on extrinsic evidence to "shed useful light on the

relevant art." Phillips, 415 F.3d at 1317 (internal quotations omitted). Technical dictionaries

and treatises may help the court understand the underlying technology and the manner in which

one skilled in the art might use a claim term, but such sources may also provide overly broad

definitions or may not be indicative of how a term is used in the patent. See id. at 1318.

Similarly, expert testimony may aid the court in determining the particular meaning of a term in

the pertinent field, but "conclusory, unsupported assertions by experts as to the definition of a

claim term are not useful to a court." Id. Generally, extrinsic evidence is "less reliable than the

patent and its prosecution history in determining how to read claim terms            . . .   ." Id. Extrinsic

 evidence may be useful when considered in the context of the intrinsic evidence, id. at 1319, but

 it cannot "alter a claim construction dictated by a proper analysis of the intrinsic evidence," On-

 Line Techs., Inc.    v.   Bodenseewerk Perkin-Elmer GmbH, 386 F.3d 1133, 1139 (Fed. Cir. 2004).
               Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 5 of 41




To the extent the court "make[s] subsidiary factual findings about th[e] extrinsic evidence," the

court construes the claims in light of those factual findings. Teva, 135 S. Ct. at 841.

III.      Discussion

A.        Agreed Constructions

          The parties do not agree on the construction of any terms.

B.        Disputed Terms

          The parties dispute the construction of 21 terms.       Each disputed term is discussed

separately.



          1.   "submersible pump assembly"

          The parties' proposed constructions of this term, as used in Claims 1, 7, 8, 13, and 14 of

the '990 Patent, are listed in the following table:

     Baker Hughes's Proposed Construction              PTS's Proposed Construction

     A device and its driver that raises, transfers,   A downhole electric motor and a pump
     or delivers a fluid wherein the device is         separated by a seal section.
     operable while at least some portion is
     covered by a fluid.

          The parties primarily dispute whether the motor of the "submersible pump assembly"

must be downhole and electrical. Baker Hughes argues the doctrine of claim differentiation, as

well as the specification, prosecution history, and extrinsic evidence, supports its construction.

PTS argues its construction is grounded in the specification's description of a "typical

 submersible pump assembly" and is consistent with a skilled artisan's understanding of the term,

 as demonstrated by extrinsic evidence. The court agrees with Baker Hughes.

          The differences between the use of "submersible pump assembly" in the independent and

 dependent claims of the '990 Patent suggest that the motor need not be downhole nor electrical.
          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 6 of 41




Claims 7 and 13, which depend from Claims         I        and 8 respectively, recite a well "wherein the

submersible pumping assembly comprises: a centrifugal pump driven by a downhole electrical

motor." '990 Patent, 4:60-62, 6:1-3. If the "submersible pump assembly" of Claims                  1   and 8

necessarily included a "downhole electric motor," as proposed by PTS, then the requirement of

such a motor in Claims 7 and 13 would be meaningless. See LiebelFlarsheim Co.                 v.   Medrad,

Inc., 358 F.3d 898, 910 (Fed. Cir. 2004) ("[T]he presence of a dependent claim that adds a

particular limitation raises a presumption that the limitation in question is not found in the

independent claim."); Phillips, 415 F.3 d at 1324 (noting specific limitation in dependent claim

"makes it likely that the patentee did not contemplate the term [being construed] already

contained that limitation").

       PTS argues the doctrine of claim differentiation is not violated by its construction

because Claims 7 and 13 would still meaningfully narrow "submersible pump assembly" to a

centrifugal pump. However, PTS's argument does not explain why the court should adopt a

construction that renders the "downhole electric motor" limitation of Claims 7 and 13

meaningless. On the contrary, "[a] claim construction that gives meaning to all the terms of the

claim is preferred over one that does not do so." Merck & Co., Inc. v. Teva Pharms. USA, Inc.,

395 F.3d 1364, 1372 (Fed. Cir. 2005).

        Because the specification primarily describes the "Production Tubing Shunt Valve," it

unsurprisingly provides little instruction on the meaning of "submersible pump assembly." In

several instances, the specification describes a "typical" submersible pump assembly as

including a downhole electric motor and a pump separated by a seal section.                  '990 Patent,

1:15-16, 2:11-21.      Additionally, Figure   1   depicts "a typical electrical submersible pump

assembly," which also includes a motor, pump, and seal section. See id. fig. 1; 2:11-20. These


                                                      ri
            Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 7 of 41




statements certainly describe an embodiment of a "submersible pump assembly," as the term is

used in the '990 Patent, but are not lexicography or disavowal. Therefore the plain meaning of

the term controls. Hill-Rom Servs.   v.   Stryker Corp., 755 F.3d 1367, 1371 (Fed. Cir. 2014); see

also Phillips, 415 F.3d at 1323 ("[W]e have expressly rejected the contention that if a patent

describes only a single embodiment, the claims of the patent must be construed as being limited

to that embodiment.").     The most to be gleaned from these descriptions of a "typical"

submersible pump assembly is that the term is not always restricted to a downhole electric motor

and pump.

       The specification does, however, make clear that the "submersible pump" be capable of

generating fluid pressure. See '990 Patent, 1:39-41 ("Fluid or 'head' generated by operation of

the [electrical submersible pump] closes the valve     . . .   ."); id. at 3:7-10 ("When pump 18 begins

to operate, fluid pressure generated by pump 18 closes tubing shunt valve          . . .   ."); Id. Abstract

("Pump pressure causes the valve case and the valve member to move to the upper positions.").

The claims also require that the "submersible pump assembly" be capable of generating

pressure. See, e.g., id. at 4:19-20 ("pressure exerted by operation of the submersible pump

assembly").

       Additionally, Baker Hughes argues that because the specification discloses that the pump

portion of a submersible pump assembly may be a "progressing cavity pump," which may use a

surface mount motor, the term "submersible pump assembly" should not be limited to

assemblies with a downhole electric motor. However, Baker Hughes's expert, Dr. William

Fleckenstein, belies this point. Fleckenstein testified that there are two conventional methods for

operating a progressing cavity pump: using a "gearbox and flex-shaft assembly" to reduce the

revolutions per minute ("RPMs") of a downhole electric motor to the appropriate range or using



                                                   7
           Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 8 of 41




a "surface-mounted motor assembly capable of turning a rod string running from the surface to

the pump at an acceptable pump speed." Therefore, construing "submersible pump assembly" to

include the progressing cavity pump embodiment forecloses limiting the term to a downhole

electric motor.

       Like the specification, the prosecution history of the '990 Patent is of little assistance in

construing "submersible pump assembly." However, U.S. Patent No. 6,095,759 (the "759

Patent," cited as prior art during prosecution of the '990 Patent, suggests the term "submersible

pump" requires neither full submersion nor a downhole motor.        See Phillips,   415 F.3d at 1317

(prosecution history includes prior art cited during patent examination). The '759 Patent, filed

less than a year before the '990 Patent, discloses "[a] submersible pump.    . .   for use in a body of

liquid such as a well or sump." The '759 Patent mentions a motor or driver only once, and in

that instance suggests the motor is distinct from the pump: "Currently, the oil industry uses a 'tip

up' pump with sucker rods and a 50 hp motor." Although this patent is only tangentially related

to the '990 Patent, and thus holds little weight in the court's analysis, the '759 Patent nonetheless

exemplifies how the same termhere,       "pump"can have multiple,       overlapping meanings. The

term "pump," both to the layperson and to persons practicing in particular technologies, is often

defined by its function: a device capable of delivering or transferring fluid. And although a

pump requires some mechanical energy input to perform this function, for example, depressing

the handle on a bike pump, a device without this mechanical input is still considered a "pump."

        As the '759 Patent demonstrates, a pump, despite the term's functional implications, need

not include the source of mechanical energy that allows it to perform that function.              This

idiosyncrasy appears in the '990 Patent itself. Claim 7, which depends from Claim 1, specifies

that "the submersible pumping assembly comprises: a centrifugal pump driven by a downhole



                                                  8
             Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 9 of 41



electric motor."      '990 Patent, 4:60-62.     The claimed "centrifugal pump," is incapable of

transferring or delivering fluid without the accompanying "downhole electric motor," yet is a

"pump" nonetheless.

        In sum, the specification presents no compelling reason to limit "submersible pump

assembly" to require a downhole electric motor. Furthermore, the doctrine of claim

differentiation and the limited prosecution record explicitly counsels against imposing such a

limitation. To the extent PTS relies on expert testimony in support of its construction, the court

is unconvinced by that evidence in light of the relevant intrinsic evidence.                Therefore,

"submersible pump assembly" is given its plain meaning, which, as reflected in the specification,

requires only that the "submersible pump assembly" be capable of transferring fluid.         See Hill-


Rom   Servs, Inc.,   755 F.3d at 1374-75 ("[D]efining a particular claim term by its function is not

improper and 'is not sufficient to [trigger 35 U.S.C. §112(6)1.").          Accordingly, the court

concludes the construction of "submersible pump assembly" to be a device and its driver that

raises, transfers, or delivers a fluid wherein the device is operable while at least some

portion is covered by a fluid.'



        2. "submersible pump"

        The parties' proposed constructions of this term, as used in Claim 18 of the '990 Patent,

are listed in the following table:


  Baker Hughes's Proposed Construction              PTS's Proposed Construction
  A device that raises, transfers, or delivers a    A downhole electric motor and a pump
  fluid wherein the device is operable while        separated by a seal section.
  at least some portion is covered by a fluid.



        1
            Throughout, the bolded claim terms indicate the court's adopted construction.
                Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 10 of 41



          The parties dispute whether "submersible pump" should be given the same meaning as

"submersible pump assembly." Baker Hughes argues basic principles of claim differentiation

necessitate construing the two terms differently. PTS asserts that despite the difference in the

way the '990 Patent uses the terms, intrinsic and extrinsic evidence show that a person of

ordinary skill in the art would understand the terms synonymously.

          The court finds that the claims use the terms "submersible pump assembly" and

"submersible pump" interchangeably. Claims 1-17 of the '990 patent use the term "submersible

pump assembly." Claim 18 uses the term "submersible pump." However there is no reason,

read in light of the entire claim, for the terms to be interpreted any differently. Indeed Claim     1



of the '990 patent states "a valve housing adapted to be secured to the string of tubing above the

submersible pump assembly, the valve housing having an interior adapted to be in

communication with fluid in the string of tubing above the valve housing, and a shunt port for

communicating the interior of the valve housing with an annulus surrounding the string of

tubing.   . .   ." '990 Patent, 4:1-7. Claim 18 states the exact same language except omits the word

"assembly." Id. at 6:42-45.         Looking at the context of the claims themselves, a plain and

ordinary understanding is that the terms have the same meaning.

          Turning to the specification, there is no indication that the patentee intended to act as a

lexicographer to distinguish the two terms. In fact the specification never even uses the term

"submersible pump."           The specification, when referring to as Baker Hughes' proposed

constructions suggests "a device that raises, transfers, or delivers a fluid wherein the device is

operable while at least some portion is covered by a fluid," uses the term "pump." When

referring to "a device and its driver that raises, transfers, or delivers a fluid wherein the device is

operable while at least some portion is covered by a fluid," the specification uses the term



                                                    10
          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 11 of 41




"submersible pump assembly." The term "submersible pump" on its own has no special defined

meaning in the language of the '990 patent, and is used interchangeable in the claim language

with "submersible pump assembly."          Accordingly, the court concludes the construction of

"submersible pump" to be a device and its driver that raises, transfers, or delivers a fluid

wherein the device is operable while at least some portion is covered by a fluid.



       3. "shunt port"

       The parties' proposed constructions of this term, as used in Claims 1, 8, 14 and 18 of the

'990 Patent, are listed in the following table:

   Baker flughes's Proposed Construction          PTS's Proposed Construction

   No construction necessary beyond plain         An opening that allows fluid to pass through
   and ordinary meaning

       Baker Hughes argues "shunt port" requires no construction because its meaning is

apparent from the context in which it is used in the claims. PTS argues that "shunt port" is a

technical term that a jury would not readily understand, and therefore requires construction. PTS

supports its proposed construction with several references to the '990 Patent specification. The

court agrees with Baker Hughes.

       As a threshold matter, PTS has identified no dispute over claim scope that necessitates

construction of the term "shunt port." See US. Surgical Corp.      v.   Ethicon, Inc., 103 F.3d 1554,

1568 (Fed. Cir. 1997) ("Claim construction is a matter of resolution of disputed meanings and

technical scope, not an obligatory exercise in redundancy.");      02 Micro Int'l     Ltd. v. Beyond

Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008) ("[D]istrict courts are not (and

should not be) required to construe every limitation present in a patent's asserted claims.").



                                                  11
          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 12 of 41




        Additionally, the court agrees with Baker Hughes that the meaning of "shunt port" is

clear from the context in which the term is used. Claim 1, for example, states that the "shunt

port" permits "the interior of the valve housing" to communicate with "an annulus surrounding

the string of tubing." '990 Patent, 4:5-7. Claim   1   further specifies that when the shunt valve is

in the open position and the tubing access valve is in the closed position, "fluid in the tubing

string flow[s] out the shunt port to equalize with fluid in the annulus." Id. at 4:25-19. From

these descriptions, a person of ordinary skill in the art could readily ascertain the meaning of

"shunt port." Therefore, the court concludes that no construction of the term is necessary.



     4. "shunt valve member slidably and sealingly received within the valve housing for
movement between open and closed positions, the shunt valve member closing the shunt port
while in the closed position, and while in the open position, opening the shunt port"

        The parties' proposed constructions of this term, as used in Claims         1   and 2 of the '990

Patent, are listed in the following table:

Baker liughes's Proposed Construction            PTS's Proposed Construction

No construction necessary beyond plain and       35 U.S.C. §    1   12(f) applies
ordinary meaning
                                                 Function: moving between an open position
                                                 that opens a shunt port and a closed position
                                                 that closes a shunt port

                                                   Structure: valve cage 44, comprising upper
                                                   sleeve portion 46 and central support section
                                                   58, i.e. a two-part structure consisting of an
                                                   upper sleeve and a lower support structure
                                                   with a bore hole through its middle.




                                                 12
            Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 13 of 41




       The parties dispute whether this term is subject to and governed by 35 U.S.C.     § 112(0.2


Baker Hughes argues the term requires no construction because the term is used consistently

with its plain and ordinary meaning, and the term "shunt valve," specifically, connotes sufficient

structure to make Section 112(f) inapplicable. PTS contends the term fails to connote specific

structure to a person of ordinary skill in the art and, therefore, must be construed under Section

112(f). PTS alternatively argues that   if Section 112(f) does not apply, the court should construe

the term in accordance with PTS's proposed structure because the specification discloses only a

single embodiment. The court agrees with Baker Hughes.

       The absence of the word "means" in a claim limitation raises a rebuttable presumption

that Section 112(0 does not apply. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed.

Cir. 2015) (en banc). This presumption can be overcome by showing "the claim term fails to

'recite[] sufficiently definite structure' or else recites 'function without reciting sufficient

structure for performing that function." Id. (quoting Watts    v.   XL Sys., Inc., 232 F.3d 877, 880

(Fed. Cir. 2000)). The court concludes that PTS has failed to rebut the presumption that Section

112(f) does not apply.

        The "shunt valve member" term connotes sufficient structure to make Section 112(f)

inapplicable. Read in its entirety, the limitation requires the "shunt valve member" to be capable

of "slidably and sealingly" interfacing with the valve housing. '990 Patent, 4:8-9. Although

PTS correctly notes that this phrase describes the location of the shunt valve member, the phrase

also conveys structure. The shunt valve member must be a structure capable of sliding within



        2
          The America Invents Act replaced Section 112, paragraph 6 with Section 112(f) for all
 patent applications filed after September 15, 2012. Leahy-Smith America Invents Act, Pub. L. No.
 112-29, 125 Stat. 284 (2011) (codified in scattered sections of 35 U.S.C.). To avoid confusion, the
 court will refer to subsections consistent with the current version of the statute. Throughout this
 opinion and order, the court will refer to this provision simply as "Section 112(f)."
                                                  13
          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 14 of 41




and sealing to the valve housing. Furthermore, both parties' experts agree that the phrase "shunt

valve" alone connotes definite structure to a person of ordinary skill in the art.

       Additionally, the claim requires that the shunt valve member be capable of moving

between open and closed positions, and opening and closing the shunt port. Although, this

recitation of function appears to be typical means-plus-function language, the function

recitedopening and closing a          portis simply the   function of any valve. See, e.g., "valve,"

Random House Dictionary, https://www.dictionary.comlbrowse/valve, (April 26, 2018) ("any

device for halting or controlling the flow of a liquid, gas, or other material through a passage,

pipe, inlet, outlet, etc."). Because the word "valve" is commonly defined by its function, the

recitation of that function does not automatically trigger Section 112(f). See Hill-Rom Servs.,

Inc., 755 F.3d at 1374-75 (concluding that construing "datalink" to mean "a link that conveys

data" does not trigger Section 112(f) because "many devices take their names from the functions

they perform"); Greenberg       v.   Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996)

(concluding Section 112(1) is not applicable to "detent mechanism" because "detent' denotes a

type of device with a generally understood meaning in the mechanical arts, even though the

definitions are expressed in functional terms")

        PTS argues the Federal Circuit's construction of the term "movable link member" in

Mas-Hamilton Group       v.   LaGard, Inc. warrants construing the "shunt valve member" term in

accordance with Section 112(f). 156 F.3d 1206, 1215 (Fed. Cir. 1998). PTS's reliance on Mas-

Hamilton is misplaced. In Mas-Hamilton, the circuit affirmed the district court's construction of

"movable link member" under Section 112(f) because "there was no evidence [the term] has a

well-understood structural meaning in the art" and the remaining claim language did not

"provide any structure as necessary to remove th[e] limitation from the ambit of [Section


                                                     14
             Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 15 of 41




1   12(f)]." Id. In this case, however, Baker Hughes has demonstrated that a shunt valve does

have a "well-understood structural meaning in the art," and the remaining claim language

provides some suggestion of structure. See DePuy Spine, Inc.     v.   Medtronic Sofamor Danek, Inc.,

469 F.3d 1005, 1024 (Fed. Cir. 2006) (affirming district court's conclusion that Section 112(f)

was not applicable to "compression member" term because intrinsic and extrinsic evidence

demonstrated that "compression member" connoted structure to one of ordinary skill in the art).

          The court concludes that PTS has failed to overcome the presumption that the "shunt

valve member" limitation is not subject to Section 112(f). Nonetheless, PTS argues the term

should be construed to mean "a two-part structure consisting of an upper sleeve and a lower

support structure with a bore hole through its middle" because the specification discloses only a

single embodiment, and this proposed construction is consistent with that embodiment. PTS's

argument runs contrary to the Federal Circuit's warning against limiting claims to the disclosed

embodiments. See Phillips, 415 F.3d at 1323 ("[W]e have expressly rejected the contention that

if a patent describes only a single embodiment, the claims of the patent must be construed as

being limited to that embodiment.").

           Having concluded that Section 112(f) does not apply and that the "shunt valve member"

    limitation is used in accordance with the plain and ordinary meaning of a "shunt valve," the

    court concludes that no construction of the term is necessary.



           5. "shunt valve member slidably received within the valve housing for movement
    between upper and lower positions, the shunt valve member blocking communication through
    the shunt port from the interior of the valve housing to the annulus while in the upper position,
    and while in the lower position, allowing communication of the interior of the housing with the
    annulus through the shunt port"




                                                   15
          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 16 of 41




       The parties' proposed constructions of this term, as used in Claim 8 of the '990 Patent,

are listed in the following table:


Baker Hughes's Proposed Construction             I
                                                         PTS's Proposed Construction

No construction necessary beyond plain and               35 U.S.C. § 112(f) applies
ordinary meaning
                                                         Function: moving between an upper position
                                                         that closes a shunt port and a lower position
                                                         that opens a shunt port

                                                         Structure: valve cage 44, comprising upper
                                                         sleeve portion 46 and central support section
                                                         58, i.e. a two-part structure consisting of an
                                                         upper sleeve and a lower support structure
                                                         with a bore hole through its middle.


        For the reasons set forth in the court's construction of term 4, the court concludes that no

construction of the term is necessary.



        6. "shunt valve member slidably and sealingly received within the valve housing for
movement between open and closed positions with the shunt port"

        The parties' proposed constructions of this term, as used in Claim 14 of the '990 Patent,

are listed in the following table:

Baker Hughes's Proposed Construction                 J
                                                         PTS's Proposed Construction

No construction necessary beyond plain and               35 U.S.C. § 112(f) applies
ordinary meaning
                                                         Function: moving between an open position
                                                         that opens a shunt port and a closed position
                                                         that closes a shunt port

                                                         Structure: valve cage 44, comprising upper
                                                         sleeve portion 46 and central support section
                                                         58, i.e. a two-part structure consisting of an
                                                         upper sleeve and a lower support structure
                                                         with a bore hole through its middle.



                                                         16
            Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 17 of 41




       For the reasons set forth in the court's construction of term 4, the court concludes that no

construction of the term is necessary.


       7.   "tubing access seat"

       The parties' proposed constructions of this term, as used in Claims 1, 8, and 14 of the

'990 Patent, are listed in the following table:


Baker Hughes's Proposed Construction                 PTS's Proposed Construction

No construction necessary beyond plain and A region contacted by the "tubing access
ordinary meaning                           valve member" to close off access to the
                                           tubing


       Baker Hughes argues "tubing access seat" requires no construction because a person of

ordinary skill in the art would readily understand the term's meaning as it is used in the claims.

PTS argues that "tubing access seat" is a technical term that a jury would not readily understand,

and therefore requires construction. The court agrees with Baker Hughes.

        As a threshold matter, PTS has identified no dispute over claim scope that necessitates

construction of the term "tubing access seat." See US. Surgical Corp., 103 F.3d at1568 ("Claim

construction is a matter of resolution of disputed meanings and technical scope, not an obligatory

exercise in redundancy.");    02 Micro Int'l Ltd.,   521 F.3d at 1362 ("[D]istrict courts are not (and

should not be) required to construe every limitation present in a patent's asserted claims.")

Although PTS argues construction would aid a jury's understanding of the term, the words of a

claim are given "the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention." Phillips, 415 F.3d at 1313.

        Additionally, the court agrees with Baker Hughes that the meaning of "tubing access

 seat" is clear from the context in which the term is used. Claim 1, for example, states that the


                                                     17
            Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 18 of 41




"tubing access seat" is situated within the valve housing, and "communicate[sJ the submersible

pump assembly with the string of tubing." '990 Patent, 4:13-15. The specification describes the

"tubing access seat" similarly, and indicates no departure from the plain and ordinary meaning of

the term.    See Id.   at 2:65-3:36 (describing structure and function of valve seat, including

"receiv[ingj valve member head 72 in sealing engagement when valve member 68 is in a lower

position"); see   also Hill-Rom,   755 F.3d at 1371 (holding that claim terms should be given plain

and ordinary meaning unless patentee acts as own lexicographer or disavows claim scope in

specification or prosecution history). From these descriptions, a person of ordinary skill in the

art could readily ascertain the meaning of "tubing access seat." Therefore, the court concludes

that no construction of the term is necessary.



        8. "tubing access valve member that moves between a closed position, closing the tubing
access seat, and an open position, opening the tubing access seat"

        The parties' proposed constructions of this term, as used in Claim           1   of the '990 Patent,

are listed in the following table:

Baker JIugbess Proposed Construction                PTSs Proposed Construction
No construction necessary beyond plain and          35 U.S.C.   §   112(f) applies
ordinary meaning
                                                    Function: moving between a closed position
                                                    and an open position

                                                    Structure: valve member shank 68 with valve
                                                    member head 72 and spring 70 therein; i.e. a
                                                    hollow cylindrical rod or shank with a
                                                    bulbous head and a spring inside the rod or
                                                    shank that pushes the rod or shank to a closed
                                                    position


        The parties dispute whether this term is subject to and governed by Section 112(f). As

 with the "shunt valve member" term, Baker Hughes argues the term requires no construction
                                                    18
          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 19 of 41




because it is used consistent with the plain and ordinary meaning, and the term "valve"

specifically, connotes sufficient structure to make Section 112(f) inapplicable. PTS contends the

term fails to connote specific structure to a person of ordinary skill in the art and, therefore, must

be construed under Section 112(f). PTS alternatively argues that         if Section   112(f) does not

apply, the court should construe the term in accordance with PTS's proposed structure because

the specification discloses only a single embodiment. The court agrees with Baker Hughes.

        The absence of the word "means" in a claim limitation raises a rebuttable presumption

that Section 112(f) does not apply. Williamson, 792 F.3d at 1348. This presumption can be

overcome by showing "the claim term fails to 'recite[] sufficiently definite structure' or else

recites 'function without reciting sufficient structure for performing that function." id. (quoting

Watts, 232 F.3d at 880). The court concludes that PTS has failed to rebut the presumption that

Section 112(f) does not apply.

        The "valve member" term connotes sufficient structure to make Section 112(f)

inapplicable. The claim requires that the valve member be capable of moving between open and

closed positions, and opening and closing tubing access seat.           Although, this recitation of

function appears to be typical means-plus-function language, the function recitedopening and

closing a   tubeis    simply the function of any valve.         See, e.g., "valve," Random House

Dictionary, https://www.dictionary.comlbrowse/valve, (April 26, 2018) ("any device for halting

 or controlling the flow of a liquid, gas, or other material through a passage, pipe, inlet, outlet,

 etc."). Because the word "valve" is commonly defined by its function, the recitation of that

 function does not automatically trigger Section 112(f). See Hill-Rom Servs., inc., 755 F.3d at

 1374-75 (concluding that construing "datalink" to mean "a link that conveys data" does not

 trigger Section 112(f) because "many devices take their names from the functions they
          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 20 of 41




perform"); Greenberg, 91 F.3d at 1583 (concluding Section 112(f) is not applicable to "detent

mechanism" because "detent' denotes a type of device with a generally understood meaning in

the mechanical arts, even though the definitions are expressed in functional terms").

       PTS argues the Federal Circuit's construction of the term "movable link member" in

Mas-Hamilton Group     v.   LaGard, Inc. warrants construing the "tubing access valve member"

term in accordance with Section 112(f). 156 F.3d 1206, 1215 (Fed. Cir. 1998). PTS's reliance

on Mas-Hamilton is misplaced.        In Mas-Hamilton, the circuit affirmed the district court's

construction of "movable link member" under Section 112(f) because "there was no evidence

[the term] has a well-understood structural meaning in the art" and the remaining claim language

did not "provide any structure as necessary to remove th[ej limitation from the ambit of [Section

112(f)]." id. In this case, however, Baker Hughes has demonstrated that a "valve memeber"

does have a "well-understood structural meaning in the art," and the remaining claim language

provides some suggestion of structure. See DePuy Spine, Inc.   v.   Medtronic Sofamor Danek, Inc.,

469 F.3d 1005, 1024 (Fed. Cir. 2006) (affirming district court's conclusion that Section 112(f)

was not applicable to "compression member" term because intrinsic and extrinsic evidence

demonstrated that "compression member" connoted structure to one of ordinary skill in the art).

        The court concludes that PTS has failed to overcome the presumption that the "tubing

access valve member" limitation is not subject to Section 112(f). Nonetheless, PTS argues the

term should be construed to mean "a hollow cylindrical rod or shank with a bulbous head and a

spring inside the rod or shank that pushes the rod or shank to a closed position" because the

specification discloses only a single embodiment, and this proposed construction is consistent

with that embodiment. PTS's argument runs contrary to the Federal Circuit's warning against

 limiting claims to the disclosed embodiments. See Phillips, 415 F.3d at 1323 ("[W]e have


                                                 20
          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 21 of 41




expressly rejected the contention that if a patent describes only a single embodiment, the claims

of the patent must be construed as being limited to that embodiment.").

       Having concluded that Section 112(f) does not apply and that the "tubing access valve

member" limitation is used in accordance with the plain and ordinary meaning of a "valve," the

court concludes that no construction of the term is necessary.



       9. "tubing access valve member that moves between a lower position, sealingly engaging
the tubing access seat, and an upper position, allowing flow from the submersible pump
assembly through the tubing access seat"

        The parties' proposed constructions of this term, as used in Claim 8 of the '990 Patent,

are listed in the following table:

Baker Hughes's Proposed Construction              PTS's Proposed Consfruction

No construction necessary beyond plain and        35 U.S.C. § 112(f) applies
ordinary meaning
                                                  Function: moving between a lower closed
                                                  position and an upper open position

                                                  Structure: valve member shank 68 with valve
                                                  member head 72 and spring 70 therein; i.e. a
                                                  hollow cylindrical rod or shank with a
                                                  bulbous head and a spring inside the rod or
                                                  shank that pushes the rod or shank to a closed
                                                  position


        For the reasons set forth in the court's construction of tenn 8, the court concludes that no

 construction of the term is necessary.




                                                 21
           Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 22 of 41




        10. "tubing access valve member that moves between open and closed positions
                                                                                     with the
tubing access seat"

       The parties' proposed constructions of this term, as used in Claim 14 of the '990 Patent,

are listed in the following table:

Baker Hughess Proposed Construction               PTS's Proposed Construction

No construction necessary beyond plain and        35 U.S.C. § 112(f) applies
ordinary meaning
                                                  Function: moving between a closed position
                                                  and an open position

                                                  Structure: valve member shank 68 with valve
                                                  member head 72 and spring 70 therein; i.e. a
                                                  hollow cylindrical rod or shank with a
                                                  bulbous head and a spring inside the rod or
                                                  shank that pushes the rod or shank to a closed
                                                  position


        For the reasons set forth in the court's construction of term 8, the court concludes that no

construction of the term is necessary.



         11."a valve mechanism carried in the valve housing for movement in response to
pressure from the pump to an operational position blocking flow through the shunt port then
allowing upward flow from the pump through the valve housing, and in response to a lack of
pressure from the pump, to a shutdown position allowing outward flow through the shunt port
and blocking downward flow into the pump"

         The parties' proposed constructions of this term, as used in Claim 18 of the '990 Patent,

 are listed in the following table:




                                                  22
         Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 23 of 41




Baker Hughes's Proposed Construction         PTS's Proposed Construction

No construction necessary beyond plain and   35 U.S.C. § 112(f)   applies
ordinary meaning
                                             Functions:
                                                (1) moving in response to pressure from
                                                    the pump (from an initial/shutdown
                                                    position that does not block flow
                                                     through the shunt port) to an
                                                     operational position that blocks flow
                                                     through a shunt port, in response to
                                                     pressure from the pump
                                                (2) then, moving to allow for upward flow
                                                     from the pump through the valve
                                                     housing, in response to pressure from
                                                     the pump
                                                (3) moving (from an operational position
                                                     that blocks flow through the shunt
                                                     port) to a shutdown position that
                                                      allows outward flow through the shunt
                                                      port, in response to a lack of pressure
                                                      from the pump
                                                 (4) moving to block downward flow into
                                                      the pump, in response to lack of
                                                      pressure from the pump

                                              Structure: Valve member valve cage 44,
                                              comprising upper sleeve portion 46 and
                                              central support section 58, along with valve
                                              member shank 68 with valve member head 72
                                              and spring 70 therein; i.e., a two-part
                                              structure consisting of an upper sleeve and a
                                              lower support structure with a bore hole
                                              through its middle; and a hollow cylindrical
                                              rod or shank with a bulbous head and a spring
                                              inside the rod or shank that pushes the rod or
                                              shank to a closed position.

                                                                                           As
       The parties dispute whether this term is subject to and governed by Section 112(f).
                                                                             Hughes argues
 with the "shunt valve member" and "tubing access valve member" terms, Baker
                                                                                 and ordinary
 the term requires no construction because it term is used consistent with plain
                                                                          12(f) inapplicable.   PTS
 meaning and term connotes sufficient structure to make Section       1




                                              23
          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 24 of 41



                                                                                               and,
contends the term fails to connote specific structure to a person of ordinary skill in the art

therefore, must be construed under Section 112(f).      PTS alternatively argues that if Section

112(f) does not apply, the court should construe the term in accordance with PTS's proposed

structure because the specification discloses only a single embodiment. The court agrees with

Baker Hughes.

        The absence of the word "means" in a claim limitation raises a rebuttable presumption

that Section 112(f) does not apply. Williamson, 792 F.3d at 1348. This presumption can be

overcome by showing "the claim term fails to 'recite[] sufficiently definite structure' or else

recites 'function without reciting sufficient structure for performing that function." id. (quoting

Watts, 232 F.3d at 880). The court concludes that PTS has failed to rebut the presumption
                                                                                          that

Section 112(f) does not apply.

        The "valve mechanism" term connotes sufficient structure to make Section 112(f)

inapplicable. The claim requires that the valve mechanism be capable of movement to allow

upward flow from the pump and movement to block downward flow to the pump and allow

outward flow through the shunt port. Although, this recitation of function appears to be typical

 means-plus-function language, the function recited is simply the function of any valve. See, e.g.,

 "valve," Random House Dictionary, https://www.dictionary.com/browse/valve, (April 26, 2018)

 ("any device for halting or controlling the flow of a liquid, gas, or other material through a

 passage, pipe, inlet, outlet, etc.").   Because the word "valve" is commonly defined by its

 function, the recitation of that function does not automatically trigger Section 112(f). See Hill-

 Rom Servs., Inc., 755 F.3d at 1374-75 (concluding that construing "datalink" to mean "a
                                                                                         link

                                                                                           from
 that conveys data" does not trigger Section 112(f) because "many devices take their names

 the functions they perform"); Greenberg, 91 F.3d at 1583 (concluding Section 112(f) is not


                                                 24
          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 25 of 41




applicable to "detent mechanism" because "detent' denotes a type of device with a generally

understood meaning in the mechanical arts, even though the definitions are expressed in

functional terms")

       The type of movement is also defined through claim differentiation with Claim 19. "The

presence of a dependent claim that adds a particular limitation gives rise to a presumption that

the limitation in question is not present in the independent claim." Phillips, 415 F.3d at 1315.

Claim 19 is a dependent claim that requires the apparatus in Claim 18 to move axially in

response to pressure from the pump. Applying the cannon of claim differentiation requires that

the valve mechanism in Claim 18 to move in a non-axial motion. This provides additional

structure to how the "valve mechanism" operates.

       PTS argues the Federal Circuit's construction of the term "colorata selection mechanism"

in Massachusetts Inst.   of   Tech. & Elec.   for Imaging     Inc., v Abacus Software. warrants

construing the "valve mechansim" term in accordance with Section 112(f). 432 F.3d 1344, 1354

(Fed. Cir. 2006). PTS's reliance on Abacus Software is misplaced. In Abacus Software, the

Federal Circuit affirmed the district court's construction of "colorata selection mechanism"

under Section 112(f) because "the term 'colorata selection,' which modifies 'mechanism' here,

is not defined in the specification and has no dictionary definition, and there is no suggestion that

it has a generally understood meaning in the art." Id. In this case, however, Baker Hughes has

demonstrated that a "valve" does have a "well-understood structural meaning in the art," and the

remaining claim language provides some suggestion of structure. See DePuy Spine, Inc., 469

F.3d at 1024 (affirming district court's conclusion that Section 112(f) was not applicable to

 "compression member" term because intrinsic and extrinsic evidence demonstrated that

 "compression member" connoted structure to one of ordinary skill in the art).


                                                 25
           Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 26 of 41




       The court concludes that PTS has failed to overcome the presumption that the "valve

mechanism" limitation is not subject to Section 112(f). Nonetheless, PTS argues the term should

be construed to mean "a two-part structure consisting of an upper sleeve and a lower support

structure with a bore hole through its middle; and a hollow cylindrical rod or shank with a bulbous

head and a spring inside the rod or shank that pushes the rod or shank to a closed position," because

the specification discloses only a single embodiment and this proposed construction is consistent

with that embodiment. PTS's argument runs contrary to the Federal Circuit's warning against

limiting claims to the disclosed embodiments.       See Phillips, 415   F.3d at 1323 ("[W]e have

expressly rejected the contention that if a patent describes only a single embodiment, the claims

of the patent must be construed as being limited to that embodiment.")

        Having concluded that Section 112(f) does not apply and that the "tubing access valve

member" limitation is used in accordance with the plain and ordinary meaning of a "valve," the

court concludes that no construction of the term is necessary.



         12. "upward flow"

        The parties' proposed constructions of this term, as used in Claim 18 of the '990 Patent,

 are listed in the following table:


Baker Hughes's Proposed Construction               PTS's Propesed Construction

 Flow traveling up-hole toward the surface of Flow in a vertical path to a higher elevation
 a well

         The parties dispute the construction of the term "upward flow." Baker Hughes argues

 that the term should be construed in accordance with references in the specification and expert

 testimony on what a person of ordinary skill in the art would understand the term to mean. PTS



                                                  26
            Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 27 of 41




argues that the ordinary and customary meaning of the term should be applied. The court agrees

with Baker Hughes.

       Claim terms should be read in light of the specification. "The claims, of course, do not

stand alone. Rather, they are part of 'a fully integrated written instrument." Markman, 52 F.3d

at 978. "The specification is always highly relevant to the claim construction analysis. Usually,

it is dispositive; it is the single best guide to the meaning of a disputed term." Phillips, 415 F.3d

at 1315 (internal citations omitted). The specification of the '990 patent states that "the pump

discharges well fluid up the tubing." '990 Patent, 1:20. Up the tubing is not defined to mean

upwards in elevation, but up in relation to the bottom and surface of the well.

        In addition to the intrinsic evidence, the court finds the testimony by Dr. Fleckenstein

persuasive. In claim construction expert testimony is helpful in determining "that the court's

understanding of the technical aspects of the patent is consistent with that of a person of skill in

the art, or to establish that a particular term in the patent or the prior art has a particular meaning

in the pertinent field." Phillips, 415 F.3d at 1318. Dr. Fleckenstein's testimony, which is not

contradicted by any other expert, clarifies that in the field of oil and gas upward flow "typically

refers to flow from a distal end of a well toward a surface of the well." PTS argues that the

customary meaning of "upward" should prevail.             However, "the ordinary and customary

meaning of a claim term is the meaning that the term would have to a person of ordinary skill in

the art in question at the time of the invention," not a lay person's understanding of the term. Id.

 at 1313.

        Accordingly the court concludes the construction of "upward flow" to be flow traveling

 up-hole toward the surface of a well.




                                                  27
          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 28 of 41




        13. "downward flow"

       The parties' proposed constructions of this term, as used in Claim 18 of the '990 Patent,

are listed in the following table:

Baker hughes's Proposed Construction                 I
                                                         PTS's Proposed Construction

Flow traveling down-hole away from the Flow in a vertical path to a lower elevation
surface of a well

        The parties dispute the construction of the term "downward flow." Baker Hughes argues

that the term should be construed in accordance with references in the specification and expert

testimony on what a person of ordinary skill in the art would understand the term to mean. PTS

argues that the ordinary and customary meaning of the term should be applied. The court agrees

with Baker Hughes.

        Claim terms should be read in light of the specification. "The claims, of course, do not

stand alone. Rather, they are part of 'a fully integrated written instrument." Markman,           52   F.3d

at 978. "The specification is always highly relevant to the claim construction analysis. Usually,

it is dispositive; it is the single best guide to the meaning of a disputed term." Phillips, 415 F.3d

ati 315 (internal citations omitted). The specification of the '990 patent states that "fluid may

flow back down through the tubing and out the intake of the pump." '990 Patent,           1:22.    Down

the tubing is not defined to mean downwards in elevation, but down in relation to the distance

from the pump.

        In addition to the intrinsic evidence, the court finds the testimony by Dr. Fleckenstein
                                                                                       court?s
persuasive. In claim construction expert testimony is helpful in determining "that the

understanding of the technical aspects of the patent is consistent with that of a person of skill in

 the art, or to establish that a particular term in the patent or the prior art has a particular meaning

 in the pertinent field."   Phillips,   415   F.3d at 1318. Dr. Fleckenstein's testimony, which is not

                                                         28
          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 29 of 41




contradicted by any other expert, clarifies that in the field of oil and gas upward flow "typically

refers to flow from a distal end of a well toward a surface of the well." The same would apply to

the opposite, downward, flow.        PTS argues that the customary meaning of "downward" should

prevail. However, "the ordinary and customary meaning of a claim term is the meaning that the

term would have to a person of ordinary skill in the art in question at the time of the invention,"

not a lay person's understanding of the term. Id. at 1313.

       Accordingly the court concludes the construction of "upward flow" to be flow traveling

down-hole away the surface of a well.



        14. "pressure exerted by operation     of the submersible pump assembly causes the shunt
valve member to move to the closed position and the tubing access valve member to move to the
open position"

        The parties' proposed constructions of this term, as used in Claim       1   of the '990 Patent,

are listed in the following table:


Baker Hughes's Proposed Construction              J
                                                      PTS's Proposed Construction

No construction necessary beyond plain and            When the submersible pump assembly is
ordinary meaning                                      turned on, pressure from the submersible
                                                      pump assembly causes the shunt valve
                                                      member to move from an open position
                                                      (shunt port is open) to a closed position
                                                      (shunt port is closed)


        Baker Hughes argues this term requires no construction because a person of ordinary

skill in the art would readily understand the term's meaning as it is used in the claims. PTS

argues that its construction would aid a jury in understanding the claim and that its construction

reflects the operation of the shunt valve member disclosed in the specification. The court agrees

with Baker Hughes.



                                                      29
           Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 30 of 41




       As a threshold matter, PTS has identified no dispute over claim scope that necessitates
                                                                                         is a
construction of this term. See US. Surgical Corp., 103 F.3d at 1568 ("Claim construction
                                                                                          in
matter of resolution of disputed meanings and technical scope, not an obligatory exercise

redundancy.");   02 Micro Int'l Ltd.,   521 F.3d at 1362 ("[D]istrict courts are not (and should not

                                                                                             PTS
be) required to construe every limitation present in a patent's asserted claims."). Although

argues construction would aid a jury's understanding of the term, the words of a claim are
                                                                                           given

"the meaning that the term would have to a person of ordinary skill in the art in question at the

time of the invention." Phillips, 415 F.3d at 1313.

        Additionally, the court agrees with Baker Hughes that no construction of this term is

necessary. The claim uses no technical terms of unclear scope, and the specification makes no

indication that the patentee used this phrase in a unique way or disclaimed its full scope. See

Hill-Ram, 755 F.3d at 1371 (holding that claim terms should be given plain and ordinary

meaning unless patentee acts as own lexicographer or disavows claim scope in specification or

prosecution history).     Therefore, the court concludes that no construction of the term is

necessary.



         15. "pressure exerted by operation    of the submersible pump assembly causes the shunt
valve member and the tubing access valve member to move to the upper positions"

        The parties' proposed constructions of this term, as used in Claim 8 of the '990 Patent,

 are listed in the following table:




                                                   30
          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 31 of 41




Baker Hughes's Proposed Construction            PTS's Proposed Construction

No construction necessary beyond plain and      When the submersible pump assembly is
ordinary meaning                                turned on, pressure from the submersible
                                                pump assembly causes the shunt valve
                                                member to move from a lower position (shunt
                                                port is open) to an upper position (shunt port
                                                is closed)


       For the reasons set forth in the court's construction of term 14, the court concludes that

no construction of the term is necessary.



        16. "operating the submersible pump assembly, resulting in pump fluid pressure that
moves the shunt valve member to closed position and the tubing access valve member to the
open position"

       The parties' proposed constructions of this term, as used in Claim 14 of the '990 Patent,

are listed in the following table:

Baker Hughes's Proposed Construction             PTS's Proposed Construction

No construction necessary beyond plain and       When the submersible pump assembly is
ordinary meaning                                 turned on, fluid pressure from the
                                                 submersible pump assembly results in the
                                                 shunt valve member moving from an open
                                                 position (shunt port is open) to a closed
                                                 position (shunt port is closed).


        For the reasons set forth in the court's construction of term 14, the court concludes that

no construction of the term is necessary.




                                                31
          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 32 of 41




        17. "ceasing operation   of the submersible pump assembly causes the shunt valve member
to move to the open position and the tubing access valve member to move to the closed position"


       The parties' proposed constructions of this term, as used in Claim   1   of the '990 Patent,

are listed in the following table:


Baker Hughes's Proposed Construction             PTS's Proposed Consfruction

No construction necessary beyond plain and       Ceasing operation of the submersible pump
ordinary meaning                                 assembly causes the shunt valve member to
                                                 move from a closed position (shunt port is
                                                 closed) to an open position (shunt port is
                                                 open).


        Baker Hughes argues this term requires no construction because a person of ordinary

skill in the art would readily understand the term's meaning as it is used in the claims. PTS

argues that its construction would aid a jury in understanding the claim and that its construction

reflects the operation of the shunt valve member disclosed in the specification. The court agrees

with Baker Hughes.

        As a threshold matter, PTS has identified no dispute over claim scope that necessitates

construction of this term. See US. Surgical Corp., 103 F.3d at 1568 ("Claim construction is a

matter of resolution of disputed meanings and technical scope, not an obligatory exercise in

redundancy."); 02 Micro Int'l Ltd., 521 F.3d at 1362 ("{D]istrict courts are not (and should not

be) required to construe every limitation present in a patent's asserted claims."). Although PTS

 argues construction would aid a jury's understanding of the term, the words of a claim are given

 "the meaning that the term would have to a person of ordinary skill in the art in question at the

 time of the invention." Phillips, 415 F.3d at 1313.

        Additionally, the court agrees with Baker Hughes that no construction of this term is

 necessary. The claim uses no technical terms of unclear scope, and the specification makes no


                                                 32
            Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 33 of 41




indication that the patentee used this phrase in a unique way or disclaimed its full scope.      See


Hill-Rom,    755 F.3d at 1371 (holding that claim terms should be given plain and ordinary

meaning unless patentee acts as own lexicographer or disavows claim scope in specification or

prosecution history).    Therefore, the court concludes that no construction of the term is

necessary.



        18. "ceasing operation   of the submersible pump assembly causes the shunt valve member
and the tubing access valve member to move to the lower positions"

        The parties' proposed constructions of this term, as used in Claim 8 of the '990 Patent,

are listed in the following table:

Baker Hughes's Proposed Construction                PTS's Proposed Construction

No construction necessary beyond plain and          Ceasing operation of the submersible pump
ordinary meaning                                    assembly causes the shunt valve member to
                                                    move from an upper position (shunt port is
                                                    closed) to a lower position (shunt port is
                                                    open)


        For the reasons set forth in the court's construction of term 17, the court concludes that

no construction of the term is necessary.



         19. "ceasing operation      of the submersible pump assembly, resulting in a loss of pump
fluid pressure that causes the shunt valve member to move to the open position and the tubing
access valve member to move to the closed position"


        The parties' proposed constructions of this term, as used in Claim 14 of the '990 Patent,

 are listed in the following table:




                                                    33
           Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 34 of 41




Baker Hughes's Proposed Construction               PTS's Proposed Construction

No construction necessary beyond plain and         Ceasing operation of the submersible pump
ordinary meaning                                   assembly results in loss of pump fluid
                                                   pressure, which causes the shunt valve
                                                   member to move from a closed position
                                                   (shunt port is closed) to an open position
                                                   (shunt port is open).


         For the reasons set forth in the court's construction of term 17, the court concludes that

no construction of the term is necessary.



         20."In a well having a submersible pump assembly suspended on a string of tubing in a
well, the improvement comprising"

         The parties' proposed constructions of this term, as used in Claim           8   of the   '990   Patent,

are listed in the following table:


Baker Hughes's Proposed Construction               PTS's Proposed Construction

The preamble is not limiting                       Preamble is limiting

                                                   Requires a well having a submersible pump
                                                   assembly suspended on a string of tubing in
                                                   the well


         Baker Hughes argues that the preamble of Claim           8   of the   '990   patent is not limiting

because the limitations are duplicative of elements in the body of the claim, and there is no per

se rule that preambles are limiting in a Jepson claim, where one or more limitations are

specifically identified as a point of novelty, distinguishable over at least the contents of the

preamble. PTS argues that the preamble of Claim         8   is limiting because it is a Jepson claim and

preambles are as a rule limiting in a Jepson claim. There is no established test to determine when

 a preamble limits the scope of a claim. Catalina Mktg. Int'l, Inc.       v.   Coolsavings. corn, Inc., 289

 F.3d   801, 808   (Fed. Cir. 2002). However, the court agrees with PTS.

                                                   34
              Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 35 of 41




           Claim 8 is written in Jepson form.          See   37 C.F.R. § 1.75(e) (2009). "When this form is

    employed, the claim preamble defines not only the context of the claimed invention, but also its

    scope." Rowe       v.   Dror,   112 F.3d 473, 479 (Fed. Cir. 1997). "Jepson claiming generally indicates

    intent to use the preamble to define the claimed invention, thereby limiting claim scope."

    Catalina Mktg.,         289 F.3d at 808. Baker Hughes argues that this limitation is rebutted by the

    presence of the limitations in the claim body. However this is not due to duplicative language,

    but because the preamble is the antecedent basis for the claim.                  The preamble contains            "a


    submersible pump assembly suspended on a string of tubing in a well                   .   . .   ." '990 Patent,

    4:63-64 The claim then claims, as an example,             "the   submersible pump assembly.        . .   the   string

    of tubing.   . .   ." Id. at 4:66-67; 5:1-2. "Dependence on a particular disputed preamble phrase for

    antecedent basis may limit claim scope because it indicates a reliance on both the preamble and

    claim body to define the claimed invention." Id.                 Therefore, this court concludes that the

    preamble of Claim 8 is limiting.



           21. "An apparatus for use with a submersible pump comprising:"

           The parties' proposed constructions of this term, as used in Claim 18 of the '990 Patent,

    are listed in the following table:


I
    Baker ilughes's Proposed Construction                    (PTS's Proposed Construction

    The preamble is not limiting                              Preamble is limiting

                                                              Claimed apparatus must be made for use with
                                                              a submersible pump, as defined above.


            Baker Hughes argues that the preamble of Claim 18 of the '990 patent is not limiting

    because the limitations are duplicative of elements in the body of the claim. PTS argues that the

    preamble of Claim 18 is limiting because the preamble is necessary to the claim and required by
                                                             35
            Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 36 of 41




the invention. There is no established test to determine when a preamble limits the scope of a

claim. Catalina Mktg. Int'l, Inc.   v.   Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002).

However, the court agrees with Baker Hughes.

       "A preamble is not limiting where a patentee defines a structurally complete invention in

the claim body and uses the preamble only to state a purpose or intended use for the invention.

Id. (citations omitted). In Claim 18, a complete invention is described and the claim preamble

describes it's intended use. Additionally, the term pump and submersible pump are found within

the claim itself. Reading the preamble as a limitation is unnecessary and duplicative of already

present claim limitations. Therefore, the court concludes that the preamble of Claim 18 is not

limiting.




                                                    36
            Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 37 of 41




C.       Summary Table ofA greed and Disputed Terms

Term                                              Courts Construction
     "submersible pump assembly"                       A device and its driver that raises,
                                                       transfers, or delivers a fluid wherein
     [Claims 1, 7, 8, 13, 14]                          the device is operable while at least
                                                       some portion is covered by a fluid.

     "submersible pump"                                A device and its driver that raises,
                                                       transfers, or delivers a fluid wherein
     [Claim 18]                                        the device is operable while at least
                                                       some portion is covered by a fluid.

     "shunt port"                                      No construction necessary

     [Claims 1, 8, 14, 18]

     "shunt valve member slidably and                  No construction necessary
     sealingly received within the valve
     housing for movement between open and
     closed positions, the shunt valve member
     closing the shunt port while in the closed
     position, and while in the open position,
     opening the shunt port"

     [Claims 1, 2]

     "shunt valve member slidably received             No construction necessary
     within the valve housing for movement
     between upper and lower positions, the
     shunt valve member blocking
     communication through the shunt port
     from the interior of the valve housing to
     the annulus while in the upper position,
     and while in the lower position, allowing
     communication of the interior of the
     housing with the annulus through the
     shunt port"

     [Claim 8]




                                                  37
       Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 38 of 41




"shunt valve member slidably and                 No construction necessary
sealingly received within the valve
housing for movement between open and
closed positions with the shunt port"

[Claim 14]

"tubing access seat"                             No construction necessary

[Claims 1, 8, 14]

"tubing access valve member that moves           No construction necessary
between a closed position, closing the
tubing access seat, and an open position,
opening the tubing access seat"

[Claim 1]

"tubing access valve member that moves           No construction necessary
between a lower position, sealingly
engaging the tubing access seat, and an
upper position, allowing flow from the
submersible pump assembly through the
tubing access seat"

[Claim 8]

"tubing access valve member that moves           No construction necessary
between open and closed positions with
the tubing access seat"

[Claim 14]

"a valve mechanism carried in the valve          No construction necessary
housing for movement in response to
pressure from the pump to an operational
position blocking flow through the shunt
port then allowing upward flow from the
pump through the valve housing, and in
response to a lack of pressure from the
pump, to a shutdown position allowing
outward flow through the shunt port and
blocking downward flow into the pump"

 [Claim 18]



                                            38
       Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 39 of 41




"upward flow"                                      Flow traveling up-hole toward the
                                                   surface of a well
[Claim 18]

"downward flow"                                    Flow traveling down-hole away from
                                                   the surface of a well
[Claim 18]

"pressure exerted by operation of the              No construction necessary
submersible pump assembly causes the
shunt valve member to move to the closed
position and the tubing access valve
member to move to the open position"

[Claim 1]

"pressure exerted by operation of the              No construction necessary
submersible pump assembly causes the
shunt valve member and the tubing access
valve member to move to the upper
positions"

[Claim 8]

"operating the submersible pump                    No construction necessary
assembly, resulting in pump fluid pressure
that moves the shunt valve member to
closed position and the tubing access valve
member to the open position"

[Claim 14]

"ceasing operation of the submersible              No construction necessary
pump assembly causes the shunt valve
member to move to the open position and
the tubing access valve member to move
to the closed position

 [Claim 1]




                                              39
         Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 40 of 41




"ceasing operation of the submersible            No construction necessary
pump assembly causes the shunt valve
member and the tubing access valve
member to move to the lower positions"

[Claim 8}


"ceasing operation of the submersible            No construction necessary
pump assembly, resulting in a loss of
pump fluid pressure that causes the shunt
valve member to move to the open
position and the tubing access valve
member to move to the closed position"

[Claim   141

"In a well having a submersible pump             The preamble of Claim 8 is limiting
assembly suspended on a string of tubing
in a well, the improvement comprising"

[Claim 8]

"An apparatus for use with a submersible         The preamble of Claim 18 is not
pump comprising:"                                limiting

[Claim 18]




                                            40
          Case 1:17-cv-00291-LY Document 52 Filed 04/17/20 Page 41 of 41




IV.    Conclusion

       For the above reasons, the court construes the disputed claims as noted and so ORDERS.

No other claim terms require construction.

       IT IS FURTHER ORDERED that this case is set for a Scheduling Conference on

June 11, 2020, at 11:00 a.m., in Courtroom 7, Seventh Floor, United States Courthouse, 501 W.

5th Street, Austin, Texas 78701. The parties shall meet and confer in advance of that date in an

attempt to settle this case. If the case is not settled, the parties shall confer in an attempt to reach

agreement on a schedule to follow for the remainder of this case. The court will render a

Scheduling Order as a result of the June   11   conference.

        SIGNED this                day of April, 2020.




                                                 UN ED STATES DISTRICT JUDGE




                                                    41
